Citation Nr: 0841788	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition, 
to include tumors and cysts, as secondary to exposure to 
chemical dioxins.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968; 
he served in the Republic of Vietnam from October 1966 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Muskogee, Oklahoma.  In September 2006, a 
videoconference hearing was held before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.  Subsequent to the hearing, the Board remanded the 
claim in June 2007 for the purpose of obtaining additional 
medical and personnel information.  The claim has since been 
returned to the Board for review.  

The issues involving a dermatological condition and PTSD are 
addressed in the REMAND portion of the decision below and 
they are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of the Decision/Remand.  

2.  Medical evidence has not been presented that would 
corroborate the veteran's claim that he now suffers from 
bilateral hearing loss that was caused by or the result of 
his military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the veteran received notification of 
the VCAA in an October 2004 letter from the RO.  This letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the VA.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  As a result of the Board's Remand of 
June 2007, the veteran underwent VA audiological examinations 
in May 2008.  The results from those exams are included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to his option and 
provided testimony before the undersigned Veterans Law Judge 
(VLJ) in September 2006.  During that hearing, the veteran 
testified as to the symptoms and manifestations produced by 
his hearing loss.  He also spoke about how said conditions 
began and the effects of his hearing loss has on his current 
daily activities.  The appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here the veteran was provided with a Dingess-type notice 
letter in a letter sent to him in August 2006.  This letter 
specifically discussed the subject matter of Dingess and how 
the Dingess claim could affect the veteran's case.  Because 
this notice has been provided, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

As noted above, the veteran has submitted a claim for service 
connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 
1131 (West 2002) and 38 C.F.R. § 3.303(b) (2007), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period), but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The veteran contends that he now suffers from bilateral 
hearing loss and that this disorder was caused by acoustic 
trauma and noise exposure.  Specifically, the veteran claims 
that he was exposed to loud noises when he was firing various 
weapons.  He also maintains that his military duties included 
working around truck engines and that these engines produced 
loud noises that subsequently affected his hearing.  

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory threshold for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

When the veteran started his claim in 2004, he submitted a 
private audiologist report from the Gilbert's Maico Hearing 
Aid Service, dated July 2004.  The results do show hearing 
loss in both ears.  However, that report did not provide any 
type of discussion as to the cause of the veteran's hearing 
loss.  The audiologist did not speculate that the veteran's 
hearing loss was etiologically related to the veteran's 
military service.  

Also proffered by the veteran was a record from the Oklahoma 
Army National Guard which noted that the veteran's hearing 
loss caused him to be discharged from the National Guard.  It 
is noted, however, that like the private audiology exam of 
July 2004, the National Guard record did not etiologically 
link the veteran's hearing loss with military service.  

In conjunction with the veteran's claim, the veteran most 
recently underwent a VA audiometric examination in May 2008, 
which indicated the following puretone thresholds, in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
75
75
80
LEFT
25
30
45
70
80
	
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
A diagnosis of bilateral hearing loss was given.

Upon completion of the examination, the examiner noted that 
it was true that the veteran was exposed to noise while in 
service.  However, the examiner also reported that when the 
veteran was released from active duty, he had normal hearing 
in both ears.  It was the examiner's opinion that it was less 
likely than not that the veteran's current hearing loss was 
attributable to the veteran's active military service.  

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (2008), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connection for hearing loss 
will be granted.

The veteran's service medical records do not show any 
treatment for or complaints involving hearing loss.  When the 
veteran was discharged from service in 1968, his hearing was 
judged to be "normal".  

The veteran has submitted statements along with testimony 
claiming that because he was exposed to loud noises produced 
by weapons fire and engines, VA compensation benefits for 
bilateral hearing loss should be awarded.  Yet, none of the 
records submitted by the veteran or obtained from the VA 
Medical Center insinuates that a relationship exists between 
the veteran's current bilateral hearing loss and his military 
service or any incidents therein.  The Board would further 
point out that there are no medical records between the 
veteran's exit from active duty in 1968 until 2003 that would 
indicate or suggest that the veteran was experiencing a 
decrease in his hearing.

Even assuming that the veteran did have some noise exposure 
during service, there is simply a complete absence of any 
evidence of hearing loss at any time during or for over three 
plus decades after he was separated from service.  The 
veteran is not himself shown to have the requisite medical 
expertise to provide his own objective clinical opinion that 
hearing loss first demonstrated decades after service is 
directly attributable to noise exposure during service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 (1992).

In this regard, the Board notes that the veteran has also 
reported working in industrial environments after service 
that would be equally likely to have resulted in noise 
exposure.  From pure probability theory, the evidence on file 
tends to show that the veteran was exposed to many more years 
of potentially loud occupational noise exposure following 
service, than he actually did during his two years of 
military service.  Attributing hearing loss first objectively 
documented 40 years after service to incidents of military 
service is entirely speculative, and a preponderance of the 
evidence on file is against this claim.

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); see also 38 C.F.R. § 3.102 (2008).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  Thus, while it is true 
that the veteran now suffers from bilateral hearing loss, 
medical evidence etiologically linking this disability with 
the veteran's military service has not been presented.  
Moreover, there is no evidence showing that the current 
disability began while the veteran was in service.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule. The 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is thus denied.


ORDER

Entitlement to service connection for bilateral loss is 
denied.  


REMAND

The two remaining issues involve a disability of the skin and 
post-traumatic stress disorder.  It is noted that the Board, 
in its June 2007 Remand, asked that additional development be 
accomplished with respect to both of these issues.  This 
included the sending of a stressor letter to the veteran so 
that he could provide additional information concerning the 
events he says were stressful and have led to the development 
of PTSD.  The RO/AMC was also suppose to contact the US Army 
and Joint Service Records Research Center (JSRRC) and seek 
verification of the veteran's claimed stressors.  Moreover, 
the veteran was suppose to be scheduled for psychiatric and 
dermatological examinations that would be accomplished by 
specialists who, in turn, reviewed the veteran's claims 
folder and provided answers to the questions posed in the 
Remand.  

A review of the claims folder does indicate that the RO/AMC 
sent a letter to the veteran in June 2007.  The letter asked 
for additional information with respect to his claimed 
stressors.  The letter also provided additional VCAA-type 
information.  However, upon reviewing that letter it is 
possible that the reader could have become confused as to 
what the reader was suppose to do.  Additionally, the claims 
folder does not indicate that the RO/AMC ever contacted the 
JSRRC with respect to the veteran's stressors or his military 
service in general.

The record does show that the veteran underwent a VA 
psychiatric examination in May 2008 and a VA dermatological 
exam also in May 2008.  The psychiatric exam was performed 
even though a determination had not been made with respect to 
the veteran's claimed stressors.  With regards to the 
dermatological examination, while the examiner claimed that 
she reviewed the veteran's claims folder, she never provided 
comments on the repeated treatment records showing findings 
of tumors and cysts on various parts of the veteran's body.  

Upon reviewing the medical documents obtained after the 
Remand, and the lack of information from the veteran 
concerning his stressors and from the JSRRC, the Board is of 
the opinion that the requested information was not obtained.  
In other words, upon reviewing the claims folder, it is the 
Board's opinion that the RO/AMC did not comply with the 
remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the documents obtained did not specifically 
attain the information needed by the Board, the claim must be 
returned to the RO for the requested information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his reported stressors.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  The RO/AMC 
should provide to the veteran copies of 
the veteran's previous statements, 
including his testimony before the Board, 
so that the veteran can use those 
documents to refresh his memories and 
also add any additional information that 
he may have forgotten in those documents.  
He should be informed that, without such 
details, an adequate search for verifying 
information cannot be conducted.  He 
should be further advised that a failure 
to respond may result in an adverse 
action against his claim.  The RO/AMC 
should note in the record the responses 
provided by the veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:  The veteran should provide 
as much detail as he possibly can with 
respect to the unit he was assigned 
thereto when he experienced the purported 
stressors and the names of any 
individuals from his unit who may have 
witnessed the same stressors.  
Additionally, the veteran should provide 
as much information as he can as to how 
the stressors affected him.  

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the veteran, 
his duties, and any event he comments 
thereon.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any obtained evidence should be included 
in the claims folder for future review.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record.

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined is/are established by the 
record.  The examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
the appellant was exposed to a stressor 
or stressors in service.  

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The veteran should once again be 
scheduled for another examination for the 
purpose of determining whether the 
veteran now suffers from a dermatology 
condition, to include cysts and tumors, 
and whether any found disability(ies) can 
be etiologically linked to an incident 
that occurred while the veteran was in 
service or to the veteran's exposure to 
chemical dioxins while serving in 
Vietnam.  The examination results should 
be phrased in the terms "more than 
likely", "less than likely", or "more 
likely than not".  It is recommended 
that such an examination be accomplished 
by a board of doctors composed of two 
dematology specialists.  

The entire claims folder must be made 
available to and reviewed by the 
physicians designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings/results made available to the 
requesting physicians prior to the 
completion of this report), and all 
clinical findings should be reported in 
detail.

The examiners should specifically comment 
on the veteran's previous repeated 
treatments for tumors and cysts located 
on various parts of the veteran's body 
and they should opine whether these 
growths stem from the veteran's exposure 
to chemical dioxins.  

It is imperative that the examiners' 
opinions reflect consideration and 
specific discussion of all pertinent 
medical evidence and events reflected in 
the record, to include the veteran's 
service medical records.  This discussion 
should be based upon conclusive medical 
facts, treatises, or medical records.

The claims folder and this Remand must be 
made available to the appropriate 
examiners for review prior to the 
examination and/or comment.  The results 
proffered by each examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
examination report and ensure that the 
above requested development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should re-adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


